Dismissed and Opinion Filed April 22, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00976-CV

   SHAMIM A CHOWDHURY AND LIZA S CHOWDHURY, Appellants
                           V.
            THE LENDING PARTNERS, LLC, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-06710-D

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Molberg
      Appellants’ brief in this case is overdue. By postcard dated March 30, 2021,

we notified appellants the time for filing their brief had expired. We directed

appellants to file a brief and an extension motion within ten days. We cautioned

appellants that failure to file their brief by that time might result in the dismissal of

this appeal without further notice. To date, appellants have not filed a brief, filed an

extension motion, nor otherwise corresponded with the Court regarding the status of

this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




200976f.p05                                /Ken Molberg/
                                           KEN MOLBERG
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHAMIM A CHOWDHURY AND                       On Appeal from the County Court at
LIZA S CHOWDHURY,, Appellants                Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-19-06710-
No. 05-20-00976-CV          V.               D.
                                             Opinion delivered by Justice
THE LENDING PARTNERS, LLC,                   Molberg. Justices Goldstein and
Appellee                                     Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered this 22nd day of April, 2021.




                                       –3–